DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2020/0045583 A1).
Regarding claims 1 and 13, Kim discloses a method for a gNB central unit (gNB-CU) in a wireless communication system, the method comprising: 
receiving, from at least one gNB distributed unit (gNB-DU), information related to a load status of supplementary uplink (SUL) for the at least one gNB-DU (188th, 234th and 235th paragraphs, central unit may receive a distributed unit status indication message from the distributed unit through an F1 interface, at step S1310.  Wherein, the load information, in the status indication message, transmitted by the gNB-DU may include load information on a cell basis, e.g., a DL, a UL, a DU+UL, a SUL); 
determining to adjust at least one parameter related to the SUL for a gNB-DU, among the at least one gNB-DU, based on the information related to the load status of the SUL for the gNB-DU (194th and 196th paragraphs, the central unit may determine whether to apply an overload reduction action for the distributed unit based on a value of the distributed unit load information parameter included in the distributed unit status indication message and/or the overload reduction action may be an action reducing the amount of data transmitted to DU, limiting number of radio bearers, and/or deactivating or releasing 
transmitting, to the gNB-DU, information related to the at least one parameter related to the SUL for the gNB-DU (196th paragraph, an overload reduction action is determined.  This configuration must be sent to DU for the configuration to be applied).

Regarding claim 2, Kim discloses that wherein the information related to the load status of the SUL for the at least one gNB-DU is received per cell of the at least one gNB-DU (235th paragraph, load information on a cell basis, e.g., a DL, a UL, a SUL).

Regarding claim 3, Kim discloses that wherein the information related to the load status of the SUL for the at least one gNB-DU includes a load percentage value of the SUL for the at least one gNB-DU (254th paragraph, load status may be a relative percentage of load).

Regarding claim 4, Kim discloses that wherein the information related to the load status of the SUL for the at least one gNB-DU includes a load level of the SUL for the at least one gNB- DU (253rd paragraph, load status may be a relative level of load).

Regarding claim 7, Kim discloses that wherein the information related to the at least one parameter related to the SUL for the gNB-DU is transmitted per cell of the gNB-DU (196th paragraph, the overload reduction action may be an action reducing the amount of data transmitted to DU, limiting number of radio bearers, and/or deactivating or releasing the configuration of DU.  Herein, the overload reduction action is applied per cell of DU).

Regarding claim 8, Kim discloses that wherein the information related to the at least one parameter related to the SUL for the gNB-DU includes an exact value of the at least one parameter to be th paragraph, the overload reduction action may be an action reducing the amount of data transmitted to DU, limiting number of radio bearers, and/or deactivating or releasing the configuration of DU.  Herein, limiting number of radio bearers is an exact value).

Regarding claim 12, Kim discloses that wherein the gNB-CU is a logical node constituting a gNB that hosts a radio resource control (RRC) layer and a packet data convergence protocol (PDCP) layer (189th paragraph, CU is a logical node hosting RRC and PDCP of the base station).

Regarding claim 14, Kim discloses that wherein the load status of the SUL is monitored based on at least one of an amount of traffic using the SUL and/or a number of wireless devices which try to access to the SUL or are connected to the SUL (237th paragraph, load information on a UE basis, e.g., NSA UE, SA UE).

Regarding claim 15, Kim discloses that wherein the information for the load status of the SUL is transmitted upon that the load status of the SUL exceeds a threshold (190th paragraph, transmission of the DU status indication message may be triggered by DU when a condition is satisfied.  This implies that at least a threshold is met and the threshold can be a condition).

Regarding claim 16, Kim discloses that wherein the information for the load status of the SUL is transmitted upon expiry of a timer (190th paragraph, status indication message may be periodically received.  Herein, a timer must be used to output a periodic time window).

Regarding claim 17, Kim discloses that wherein the gNB-DU is a logical node constituting a gNB that hosts a radio link control (RIC) layer, a media access control (MAC) layer and a physical layer (189th paragraph, DU is a logical node hosting RLC, MAC, and PHY of the base station).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Paladugu et al (US 2020/0154333 A1).
Regarding claim 6, Kim discloses DU informing load status to CU (Fig. 14).  Kim does not disclose initiating a handover towards a neighbor cell of a second gNB-DU among the at least one gNB-DU.  Paladugu discloses that the CU may make a handover decision to handover the UE from the soruce gNB DU 105-e to the target gNB DU 105-f (154th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a handover in Kim’s system, as suggested by Paladugu, to prevent service interruption.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang et al (US 2020/0162211 A1).
Regarding claim 10, Kim discloses that the load information on a cell basis, e.g., a DL, a UL, a SUL.  Herein, a UL + a SUL is two ULs (235th paragraph).  Kim does not explicitly disclose that wherein a wireless device is configured with one DL and two ULs including the SUL in the cell.  Wang discloses that the UE may be configured with one DL carrier and two UL carriers including one SUL carrier (14th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the UE with one DL and two ULs in Kim’s system, as suggested by Wang, to improve uplink coverage.

.
Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Park et al (US 2019/0261234 A1) discloses SUL selection using configuration information.
Jeon et al (US 2020/0053799 A1) discloses using SUL for random access procedures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472